Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/09/2021.
In accordance with Applicant’s amendment, claims 1-2, 6-14, 16-18, and 20 are amended, claims 3-5, 15, and 19 are cancelled, and claims 21-25 are added as new claims.  Claims 1-2, 6-14, 16-18, and 20-25 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 has been reviewed and entered into the record.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §101 rejection of claims 1-2, 6-14, 16-18, and 20 is withdrawn in response to applicant’s amendment.

Response to Arguments
Applicant's arguments with respect to both the §101 rejection and §103 rejection have been fully considered, but are primarily raised in support of the new limitations added to independent claims 1, 16, and 20 and are therefore believed to be addressed via the updated §101 rejection and the new ground of rejection under §103 set forth below.

Claim Objections
Claim 1 is objected to because of the following minor informality:  In the phrase “assigning...the fieldprofessional,” the term “fieldprofessional” includes a typographical error and should be corrected to recite “field professional.”  Appropriate correction is required.
Claims 1, 16, and 20 are objected to because of the following minor informality:  In the phrase “information about a dailyschedule,” the term “dailyschedule” includes a typographical error and should be corrected to recite “daily schedule.”  Appropriate correction is required.
Claim 7 is objected to because of the following minor informality:  In the phrase “at a locationassociated with,” the term “locationassociated” includes a typographical error and should be corrected to recite “location associated.”  Appropriate correction is required.
Claims 16 and 20 are objected to because of the following minor informality:  In the phrase “… to thefield,” the term “thefield” includes a typographical error and should be corrected to recite “the field.”  Appropriate correction is required.
Claim 18 is objected to because of the following minor informality:  In the phrase “alocation-agnostic task,” the term “alocation-agnostic” includes a typographical error and should be corrected to recite “a location-agnostic task.”  Alternatively, if the term “alocation-agnostic” is not merely a spelling error of “location-agnostic,” then claim 18 is rejected under §112(a) for lack of support for this claim limitation in the originally filed disclosure.  Appropriate correction is required.
Claim 22 is objected to because of the following minor informality:  The limitation of “a sprinkles” appears to be a misspelling of “a sprinkler” since “sprinklers” are noted in par. [0488] of the Specification, while the term “sprinkles” is not mentioned in the Specification.  Alternatively, if the term “sprinkles” is not merely a spelling error of “sprinkler,” then claim 22 is rejected under §112(a) for lack of support for this claim limitation in the originally filed disclosure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6-14, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 6-7, and 10-12 each recite the phrase “…configurable to cause [followed by a step/function].”  However, the phrase “configurable to” is ambiguous because it suggests that the claimed database system need not be configured to actually perform the subsequently recited claim steps/functions, but all that is required is a system that capable of being configured to perform the claims steps.  Accordingly, all that would be required to infringe the system is a generic computer that can be programmed to perform the claim steps, even if such generic computer has not actually been programmed to do so.  It is suggested that Applicant amend the phrase “configurable to” to instead recite “configured to” in order to clarify that the claim scope covers a system that has actually been configured to perform the bodily limitations/steps instead of merely being capable of being programmed to do so.  For purposes of examination, the phrase “configurable to” will be understood as “configured to.”  Appropriate correction is required.
Claims 6-14 and 22-24 depend from claim 1 and fail to cure the deficiency noted above, and therefore inherit the indefiniteness from base claim 1 based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-14, 16-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-2, 6-14, 16-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-2, 6-14, and 22-24), method (claims 16-18, 21, and 25), and non-transitory computer readable storage medium (claim 20) are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for scheduling tasks to field professionals, which is a concept for managing personal behavior and/or following rules or instructions.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in bold print identifies the abstract idea, whereas plain text used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]: a database system implemented using a server system including at least one processor, the database system configurable to cause: transmitting to a first client device associated with a field professional, via a network, information about a daily schedule of assigned tasks associated with a set of requests for on-site services; obtaining, via a network, real-time information from one or more sources, the real-time information indicating a likelihood the field professional will complete the daily schedule of assigned tasks; determining, using the real-time information, existence of an unplanned event likely to interfere with the field professional completing at least one task from the daily schedule; determining a time window associated with a field professional based, at least in part, on the determination of the existence of an unplanned event likely to interfere with the field professional completing the at least one task from the daily schedule; identifying, from a database storing information pertaining to a plurality of tasks, one or more alternative tasks that can be completed by the field professional within the time window based, at least in part, on the real-time information; assigning to the field professional at least one alternative task of the one or more alternative tasks such that the first task information stored in association with the at least one alternative task is updated; and unassigning the at least one task such that the second task information stored in association with the at least one task is updated.  Independent claims 16 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 16, and 20 are directed to:  a database system implemented using a server system including at least one processor, a network, transmitting information, a first client device, one or more servers, and a non-transitory computer-readable storage medium storing instructions.  The additional elements directed to a database system implemented using a server system including at least one processor, a network, first client device, one or more servers, and a non-transitory computer-readable storage medium storing instructions have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  Next, the step for “transmitting to a first client device…, via a network, information”  amounts to insignificant extra-solution data gathering activity or generally linking the judicial exception to a particular technological environment (network computing environment), which is not indicative of a practical application.  See MPEP 2106.05(g)/(h).  

In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 16, and 20 are directed to:  a database system implemented using a server system including at least one processor, a network, transmitting information, a first client device, one or more servers, and a non-transitory computer-readable storage medium storing instructions.  The additional elements directed to a database system implemented using a server system including at least one processor, a network, first client device, one or more servers, and a non-transitory computer-readable storage medium storing instructions have been considered, but fail to add significantly more to the claims because they merely describe generic computing elements or computer-executable instructions (software) to tie the abstract idea to a particular technological environment (network computing environment), similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 101, 104, 108, 459, 488, and Fig. 2:  e.g., paragraph 101 describes that “ In one embodiment, system 100 may represent a computer-based system that may include computer system components, desktop computers, workstations, tablets, handheld computing devices, memory devices, and/or internal network(s) connecting the components”).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, the step for “transmitting to a first client device…, via a network, information”  as recited in each of independent claims 1/16/20 amounts to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2, 6-14, 17-18, and 21-25 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite additional details that narrow the abstract idea via further steps/details for scheduling tasks to field professionals (which is a concept for managing personal behavior and/or following rules or instructions), along with additional elements of obtaining weather information from a remote third-party service provider (claim 7 and 10), providing, for presentation via the first client device or another client device associated with the field professional, the one or more alternative tasks (claim 17), sources comprising at least one of: a refrigerator, a toaster, an oven, a microwave, a freezer, a dishwasher, a clothes washer, a clothes dryer, a furnace, an air conditioner, a thermostat, a television, a light fixture, a vacuum cleaner, a sprinkles, an electricity meter, a gas meter, a coagulation testing device, a glucose monitor device, or an asthma monitor device (claim 22), sources comprising at least one of: a humidity sensor, a soil sensor, a temperature sensor, a barometer, an altimeter, a light sensor, a traffic sensor, or an ingestable sensor (claim 23), sources comprising a real-time traffic monitoring system, a vehicle and information system (VICS), a traffic information broadcast system, a vehicle tracking and telemetry system, or a weather monitoring system (WMS) (claim 24).
With respect to the additional element of obtaining weather information from a remote third-party service provider (claim 7 and 10), when evaluated under Step 2A Prong Two, this limitation amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application.  MPEP 2106.05(g).  Under Step 2B, this step amounts to transmitting/receiving data, which insignificant extra-solution activity and furthermore has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).
With respect to the additional element providing, for presentation via the first client device or another client device associated with the field professional, the one or more alternative tasks (claim 17), when evaluated under Step 2A Prong Two, the presentation of information (one or more alternative tasks) merely involves the use of a generic computer for providing/presenting information, which is similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Next, under Step 2B, the step for “providing…for presentation” is directed to insignificant extra-solution output activity using a generic computer (via its graphical user interface), which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more.  See, e.g., TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Lastly, with respect to the alternative listing of sources in claims 22-23 from which the real-time information is obtained, it is noted that none of these sources are recited at a high level of generality and are not relied on beyond functioning as a source from which the information is obtained.  Accordingly, under Step 2A Prong Two, these limitations merely encompass insignificant extra-solution data gathering activity, which is not indicative of a practical application.  MPEP 2106.05(g).  Under Step 2B, these steps also encompass transmitting/receiving data, which insignificant extra-solution activity and furthermore has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).  Moreover, Official Notice is taken that sources of information including at least a humidity sensor, soil sensor, temperature sensor, barometer, altimeter, light sensor, traffic sensor, traffic information broadcast system, vehicle tracking/telemetry system, and weather monitoring system are well-understood, routine, and conventional sources of information in the prior art, and therefore fail to add significantly more to the claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-14, 16-18, 20-21, and 25 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Fletcher et al. (US 2010/0287025, hereinafter “Fletcher”).

Claims 1/16/20:  As per claim 1, Mitchell teaches a system comprising:
a database system implemented using a server system including at least one processor (paragraphs 68-71, 215-223, and Figs. 2 and 23:  e.g., system 2300 includes a processor 2310, a memory 2320, a storage device 2330, and an input/output device; features can be implemented in a computer system that includes a back-end component, such as a data server; The data store 220 also may be a type of database management system that is not necessarily a relational or object-oriented database; the data store 220 may include configuration data 270 for each client. The configuration data 270 may store data, for each client, that reflects technician data related to technicians associated with the client (e.g., personnel information, work order status, technician scheduling, etc.) and configured client settings for controlling the integrated components of the control system), the database system configurable to cause:
transmitting to a first client device associated with a field professional, via a network, information about a daily schedule of assigned tasks associated with a set of requests for on-site services (paragraphs 64, 85, and Fig. 1: orders may be assigned, using the configured scheduling application, to one or more of technicians associated with the client, and work orders may be dispatched to assigned technicians; technician device 150 executes a device application 180. The device application 180 may include various functionality. For example, the device application 180 may include functionality related to work orders, such as providing the ability to display a view of the current day's completed and yet-to-be-completed work orders);
obtaining, via a network, real-time information from one or more sources, the real-time information indicating a likelihood the field professional will complete the daily schedule of assigned tasks (paragraphs 7, 10-11, 17, 19, 60, 140, 144, 145, 148, and Figs. 1-2, 10-14, and 23:  real-time status interface which provides a filterable view of all field technicians; updated status and progress may be communicated to and displayed in the dispatch application; the operations may include monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians. In response to detecting that a schedule or quality issue has occurred in at least one of the scheduled work orders being handled by at least one of the identified technicians, a message may be sent to the particular device used by the particular supervisor to alert the supervisor of the detected issue; schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that … it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment; Progress and status of scheduled work orders is monitored for each of the identified technicians (940). For example, as each technician updates the status and progress of work orders that they are working on, the updated status and progress may be communicated to and displayed in the dispatch application; detecting an issue in response to a determination that the particular technician is likely to miss the scheduled start time of the next work order and detecting that an issue does not exist in response to a determination that the particular technician is not likely to miss the scheduled start time of the next work);
determining, using the real-time information, existence of an unplanned event likely to interfere with the field professional completing at least one task from the daily schedule (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment);
determining a time window associated with a field professional based, at least in part, on the determination of the existence of an unplanned event likely to interfere with the field professional completing the at least one task from the daily schedule (paragraph 145:  it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment [i.e., which is a time window associated with a field professional due] exceeding the time remaining until the next scheduled appoint; See also, paragraph 148:  time remaining until the next scheduled appointment is, in this example, less than the combination of the time remaining to complete the current work order and the travel time to the next scheduled appointment. For example, travel time may now be more than earlier expected due to a detected traffic delay [i.e., an unplanned event] along the route to the next appointment);
unassigning the at least one task such that second task information stored in association with the at least one task is updated (paragraphs 61 and 154: order may be reassigned [i.e., unassigned from the initial technician, then assigned to a different technician] if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment, the supervisor may interact with controls 1250-1280 to take corrective action... Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment).

Mitchell does not teach:
identifying, from a database storing information pertaining to a plurality of tasks, one or more alternative tasks that can be completed by the field professional within the time window based, at least in part, on the real-time information;
assigning to the field professional at least one alternative task of the one or more alternative tasks such that the first task information stored in association with the at least one alternative task is updated.

Fletcher teaches:
identifying, from a database storing information pertaining to a plurality of tasks, one or more alternative tasks that can be completed by the field professional within a time window based, at least in part, on real-time information (paragraphs 35-38:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data; with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned; See also, paragraph 73 and Fig. 6:  data can be stored in data storage unit);
assigning to the field professional at least one alternative task of the one or more alternative tasks such that the first task information stored in association with the at least one alternative task is updated (paragraphs 35-38:  with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Fletcher because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell such to incorporate Fletcher’s feature for identifying and assigning one or more alternative tasks to a field professional, in the manner claimed, because allocating one or more tasks to an otherwise idle worker (i.e., idle to being unassigned from a current task) would utilize the available worker’s time to complete other tasks and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55) and in pursuit of minimizing idle time (Mitchell at paragraph 102); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., assigning one or more alternative tasks to a worker unassigned from a task).

Claims 16 and 20 are directed to a method and non-transitory computer-readable storage medium for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Mitchell, in view of Fletcher, a method and non-transitory computer-readable storage medium for performing the limitations discussed above (Mitchell at paragraphs 14, 22, 39, and 215-219:  computer-implemented method; at least one computer-readable storage medium is encoded with executable instructions that, when executed by at least one processor; See also, Fletcher at paragraphs 60-61  Accordingly, claims 16/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Mitchell further teaches the real-time information comprising sensor information received from at least one device (paragraph 60:  120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map. A GPS (Global Positioning Satellite) component of technician device 150 may pinpoint the location of a field technician), the unplanned event being associated with a task in the daily schedule of the field professional (paragraphs 145, 148, 154, 158, and Figs. 12 and 14:  e.g.,  it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment; Although the technician's progress matches the expected progress, the time remaining until the next scheduled appointment is, in this example, less than the combination of the time remaining to complete the current work order and the travel time to the next scheduled appointment. For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment). 

Claim 6:  Mitchell further teaches the database system further configurable to cause: determining the existence of the unplanned event based, at least in part, on traffic information indicating unplanned event that includes atypical traffic conditions associated with a driving route to a location of a task in the daily schedule of the field professional (paragraphs 60, 61, and 148:  For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment). 

Claim 11:  Mitchell further teaches identifying the … tasks, at least in part, by confirming that the field professional has a skill set needed to perform the … tasks (paragraphs 59, 71, 145, 150, 158:  e.g., For example, a schedule may maximize billable hours and number of service calls while avoiding overtime. Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status; rules may be set for specific groups of technicians, such as groups of technicians with similar skills or technicians having a similar number of years of experience; the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action), but does not teach the tasks as being alternative tasks.
Fletcher teaches alternative tasks (paragraphs 35-38:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data; with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher such that the identified tasks are alternative tasks, as taught by Fletcher, in order to utilize the available worker’s time to complete other tasks and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55) and in pursuit of minimizing idle time (Mitchell at paragraph 102); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., assigning one or more alternative tasks to a worker unassigned from a task).

Claim 12:  Mitchell further teaches identifying the … tasks based, at least in part, on a distance between a current location of the field professional and a location associated with at least one of the … tasks (paragraphs 10, 19, 59-60, 64, 67, and 105:  e.g., Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site; Driving directions may be provided, informing the field technician 115 how to get from one work order location to the next work order location), but does not teach the tasks as being alternative tasks.
Fletcher teaches alternative tasks (paragraphs 35-38 and 51:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data; with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned) as well as identifying tasks based at least in part on distance (paragraph 51Scheduling system 100 also facilitates finding mobile resources for a task and measuring the distance between the items displayed on the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher such that the identified tasks are alternative tasks, as taught by Fletcher, in order to utilize the available worker’s time to complete other tasks and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55) and in pursuit of minimizing idle time (Mitchell at paragraph 102); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., assigning one or more alternative tasks to a worker unassigned from a task).

Claim 13:  Each of Mitchell and Fletcher further teaches rescheduling the at least one task to a different time (Mitchell at paragraphs 154-155, 158, and Fig. 12: select control 1470 to reschedule the appointment; Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; technician may focus on completing the current work order without taking the time to reschedule the next appointment or alert the customer of the next appointment to the delay; See also, Fletcher at paragraphs 36-38:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data). 

Claim 14:  Each of Mitchell and Fletcher further teaches reassigning the at least one task to another field professional (Mitchell at paragraphs 61, 158, and Fig. 14:  work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders; where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action … another technician may be sent to assist "technician seven", the supervisor may communicate (e.g., through text, audio, and/or video) with "technician seven", or the supervisor may choose to physically attend the appointment to offer assistance. As another example, the supervisor may select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle)). The supervisor may select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job "X"); See also, Fletcher at paragraph 38). 

Claim 17:  Mitchell further teaches providing for presentation via the first client device or another client device associated with the field professional, the one or more … tasks (paragraphs 7, 26, 60, 65, 210, and Fig. 15:  e.g., field technician 115 may select a particular work order to view additional details about the work order; operations may include controlling user interface display on the technician device; operations may include identifying technicians supervised by a particular supervisor that uses a particular device, determining progress of scheduled work orders for each of the identified technicians, and enabling the supervisor to view data reflecting the determined progress of scheduled work order; as a technician is completing a work order using a technician device, graphical user interfaces displayed at each step in completing the work order are generated based on the work order data; dispatcher 120 views the work orders happening during the current day); wherein assigning the at least one … task is performed responsive to processing an indication of a selection of the at least one … task from the one or more … tasks (paragraphs 57, 61, 64, and 85:  work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders; scheduler 125 performs scheduling operations for the client, using the scheduling application 130 to assign unscheduled work orders to one or more of the field technicians 115 associated with the client; work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140; unscheduled work orders may be assigned, using the configured scheduling application, to one or more of technicians associated with the client, and work orders may be dispatched to assigned technicians), but does not teach the tasks as being alternative tasks.
Fletcher teaches one or more alternative tasks (paragraphs 35-38 and 51:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data; with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned) as well as identifying tasks based at least in part on distance (paragraph 51Scheduling system 100 also facilitates finding mobile resources for a task and measuring the distance between the items displayed on the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher such that the assigned tasks are alternative tasks, as taught by Fletcher, in order to utilize the available worker’s time to complete other tasks and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55), in order to respond to high-priority or emergency work orders (Mitchell at paragraph 61), and in pursuit of minimizing idle time (Mitchell at paragraph 102); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., assigning one or more alternative tasks to a worker unassigned from a task).

Claim 18:  Mitchell further teaches wherein at least one of the plurality of optional tasks is a location-agnostic task that includes a remote communication session with at least one device (paragraphs 149, 157, and Fig. 13:  displaying/describing an optional task by which the user may communicate with the customer using a mobile device, such as by a phone call, email, or text message [without regard to location, i.e., location-agnostic] - e.g., Control 1370 may be selected to communicate (e.g., phone call, email, text message, etc.) with the customer).

Claim 21:  Mitchell further teaches analyzing historical data pertaining to tasks performed by the field professional such that a set of field professional characteristics are ascertained; and selecting the at least one … task based, at least in part, on a result of analyzing the historical data (paragraphs 57, 59, 71, 145, and 150:  Historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client; configuration data 270 may also include, for each client, historical data on completed work orders. The historical data may be used to forecast future work orders to help plan the number and skills of technicians that may be needed for a particular client; Technicians may be matched to work orders based, for example, on skills, experience [i.e., historical data about the field professional’s task performance]; rules may be set for specific groups of technicians, such as groups of technicians with similar skills or technicians having a similar number of years of experience); alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low for the scheduled type of work. A title 1410 indicates that "technician seven" is scheduled to perform job "X", but that "technician seven" has limited experience performing job "X", poor past performance for job "X", and/or lacks skills desired for performing job "X"; details area 1420 also indicates whether "technician 7" has previously performed "job X" and whether any quality issues (e.g., complaints) were recorded), but does not teach the task as being an alternative task.
Fletcher teaches an alternative task (paragraphs 35-38 and 51:  Dynamic task rescheduler 140 dynamically reschedules a scheduled task based at least on real-time mobile resource location data; with reference to FIG. 2C, Employee A is scheduled to accomplish Task A at Location A 210 and Task B at Location B 220 by 5:00 PM. At 3:00 PM, a high priority Task C required to be accomplished by 5:00 PM (and requiring an hour and thirty minutes to be completed) is to be scheduled at Location C 230 (which is a one hour travel time from Location A 230), while Employee A is still at Location A 210 and Employee B is at Location D 240 (which is only a 30 minute travel time from Location C) with no scheduled tasks to accomplish. Accordingly, dynamic task rescheduler 140 dynamically reschedules one or more tasks of a task schedule 200C and/or adds new tasks such that Employee B is rescheduled to travel to Location C 230 and complete Task C by 5:00 PM, while Employee A continues to accomplish the scheduled tasks already assigned) as well as identifying tasks based at least in part on distance (paragraph 51Scheduling system 100 also facilitates finding mobile resources for a task and measuring the distance between the items displayed on the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher such that the task selected based on the analyzed historical data is an alternative task, as claimed, in order to use historical data to ensure that alternative tasks, such as high-priority or emergency work orders (Mitchell at paragraph 61), are performed by technicians having he required skills/experience to complete the work order (Mitchell at paragraph 158); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., using historical information, e.g., worker experience level, when assigning alternative tasks to a worker unassigned from an initial task).

Claim 25:  Mitchell further teaches wherein determining the existence of an unplanned event likely to interfere with the field professional completing at least one task from the daily schedule comprises: applying a traffic route model to determine a likelihood that a delay will interfere with the field professional arriving to a location associated with a task from the daily schedule (paragraphs 60-61 and 148:  Although the technician's progress matches the expected progress, the time remaining until the next scheduled appointment is, in this example, less than the combination of the time remaining to complete the current work order and the travel time to the next scheduled appointment. For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment; See also, paragraphs 102 and 105:  control 617c corresponds to an objective to minimize idle time and control 617f corresponds to an objective to minimize travel time between assignments).

Claims 7, 10, and 24 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Fletcher et al. (US 2010/0287025, hereinafter “Fletcher”), as applied to claim 1 above, and further in view of Levis et al. (US 2006/0235739, hereinafter “Levis”).

Claim 7:  Mitchell teaches determining the existence of the unplanned event (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment), but does not teach that the obtaining weather information from a remote third-party service provider; and the unplanned event including atypical weather conditions at a location associated with a task in the daily schedule of the field professional. 
Levis teaches determining existence of an obtaining weather information from a remote third-party service provider; and the unplanned event including atypical weather conditions at a location associated with a task in the daily schedule of the field professional (paragraphs 66, 67, 99, 143 and Fig. 5: Other updates automatically received by the system are related to weather and traffic conditions. The Weather Data Update 75 may be based on commercial services offering electronic weather updates or a private service offered to the vehicle drivers. In any case, in step 80 the system ascertains the impact of the Weather Data Update; if unexpected weather develops in a certain location, such as rainstorms, snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where predefined rules determine the impact; For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining); Remote inputs are typically received via an antenna 48 associated with a wireless communications interface. Remote data input allows data to be received, typically from the dispatch service, modifying the dispatch plan, such as indications of additional service stops, changes in required delivery time for a specific package, updated traffic and weather conditions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Fletcher with Levis because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is within Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Fletcher by obtaining weather information from a remote third-party service provider such that the unplanned event is determined using the weather information and including atypical weather conditions at a location associated with a task in the daily schedule of the field professional, as taught by Levis, would serve the motivation to more accurately estimate travel time as impacted by atypical weather conditions, thus providing the benefit of a more accurate estimate of an expected arrival time at a next appointment (See Mitchell at paragraph 148 and claim 3), and to provide options in response to increased travel time due the unexpected weather (See, e.g., Mitchell at Figs. 11-12).

Claim 10:  Mitchell, in view of Fletcher, further teaches identifying the alternative tasks based, at least in part, on traffic conditions associated with a route to a location associated with at least one alternative task (Mitchell at paragraphs 60, 61, and 148:  changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic); it is determined that a technician may likely not be on time for the technician's next scheduled appointment…Although the technician's progress matches the expected progress, the time remaining until the next scheduled appointment is, in this example, less than the combination of the time remaining to complete the current work order and the travel time to the next scheduled appointment. For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment [wherein Fletcher teaches identifying the alternative tasks, as discussed above in the rejection of claim 1 above]), but does not teach obtaining weather information from a remote third-party service provider.
Levis teaches obtaining weather information from a remote third-party service provider (paragraphs 66, 67, 99, 143 and Fig. 5: Other updates automatically received by the system are related to weather and traffic conditions. The Weather Data Update 75 may be based on commercial services offering electronic weather updates or a private service offered to the vehicle drivers. In any case, in step 80 the system ascertains the impact of the Weather Data Update; if unexpected weather develops in a certain location, such as rainstorms, snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where predefined rules determine the impact; For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining); Remote inputs are typically received via an antenna 48 associated with a wireless communications interface. Remote data input allows data to be received, typically from the dispatch service, modifying the dispatch plan, such as indications of additional service stops, changes in required delivery time for a specific package, updated traffic and weather conditions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Fletcher with Levis because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is within Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Fletcher by obtaining weather information from a remote third-party service provider, as taught by Levis, would serve the motivation to more accurately estimate travel time as impacted by weather conditions, thus providing the benefit of a more accurate estimate of an expected arrival time at a next appointment (See Mitchell at paragraph 148 and claim 3), and to provide options in response to increased travel time due the unexpected weather (See, e.g., Mitchell at Figs. 11-12).

Claim 24:  Mitchell, in view of Fletcher, teaches the limitations of claim 1 above, but does not teach the limitation of claim 24.
Levis teaches sources comprising a real-time traffic monitoring system, a vehicle and information system (VICS), a traffic information broadcast system, a vehicle tracking and telemetry system, or a weather monitoring system (WMS) (paragraphs 98-99, 134, and 144-145:  teaching sources that include a vehicle tracking and telemetry system, a traffic information broadcast system and a weather monitoring system – e.g., system may also receive various inputs from sensors. The sensors may detect conditions associated with the delivery vehicle that are likely to result in a delay in the delivery of the packages. For example, an engine failure condition in the service vehicle could be reported and the DM would alert the driver, or other systems, of potential delivery delays. These inputs may be received wirelessly or via wired connections; Traffic Data Update information 76 may be received by the system, which maybe provided by commercial services, local governmental transportation departments, or other sources. Similarly, information regarding closed roads, accidents, traffic jams, or other conditions may be quantified using predetermined rules; impact of weather or traffic may be manually inputted into portable computer by the driver based on learning of the information through other channels (e.g., traffic radio reports); current location of the delivery vehicle (using the aforementioned GPS inputs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Fletcher with Levis because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is within Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Fletcher by obtaining the information from a source such as a traffic information broadcasting system, vehicle tracking/telemetry system or weather monitoring system, as taught by Levis, would serve the motivation of incorporating relevant information from smart devices networked via an Internet-of-Things (IOT) operating environment in order to automate the gathering or data relevant to task scheduling (e.g., maintenance), which would be useful for identifying tasks to be performed on an as-needed basis and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Levis’s source of information in the form of a traffic information broadcasting system, vehicle tracking/telemetry system or weather monitoring system in place of Mitchell’s source involves the simple substitution of one known element for another known element, which yields a predictable result of obtaining source information from a particular source such as a traffic information broadcasting system, vehicle tracking/telemetry system or weather monitoring system.

Claim 8 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Fletcher et al. (US 2010/0287025, hereinafter “Fletcher”), as applied to claim 1 above, and further in view of Dietz et al. (US 2011/0112943, hereinafter “Dietz”).

Claim 8:  Mitchell, in view of Fletcher, teaches the limitations of claim 1 above, but does not teach the limitation of claim 8. 
Dietz teaches the unplanned event including a lack of replacement parts associated with a task in the daily schedule of the field professional (paragraph 74 and Fig. 13: A further option shown on the main menu of FIG. 12 (and FIG. 13) is a "LEAVE" option (block 178). There are two reasons the technician 14 may be ready to leave the current work site. First, the technician may be ready to leave because the requested work has been completed. Second, the technician may need to leave because of a need to change personnel, need to obtain a needed but unavailable part, or for other reasons). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Fletcher with Dietz because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is within Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Fletcher such that the unplanned event covers situations involving a lack of replacement parts associated with a task in the daily schedule of the field professional, as taught by Dietz, in view of the motivation to identify and obtain critical tools/items for performing a job (See Mitchell at Fig. 14 and paragraph 158:  e.g., select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle).

Claim 9 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Fletcher et al. (US 2010/0287025, hereinafter “Fletcher”), as applied to claim 1 above, and further in view of Marx et al. (US 2014/0279081, hereinafter “Marx”).

Claim 9:  Mitchell, in view of Fletcher, teaches the limitations of claim 1 above, but does not teach the limitation of claim 9.
Marx teaches the unplanned event being a malfunction of a tool needed for completion of a task in the daily schedule of the field professional (paragraph 4: events may occur that prevent the establishment from completing preparation of the order at the expected pickup time, such as … equipment malfunctions, and employee problems). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Fletcher with Marx because the references are analogous since they are each directed to features for using information from mobile devices to improve the execution of tasks/orders, which is within Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Fletcher such that the unplanned event covers situations involving a malfunction of a tool needed for completion of a task in the daily schedule of the field professional, as taught by Marx, in view of the motivation to obtain and properly employ tools/items to aid a technician with performance of a job (See Mitchell at Fig. 14 and paragraph 158:  e.g., select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle).

Claims 22-23 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Fletcher et al. (US 2010/0287025, hereinafter “Fletcher”), as applied to claim 1 above, and further in view of Vigneswaran (US 2019/0180218).

Claim 22:  Mitchell, in view of Fletcher, teaches the limitations of claim 1 above, but does not teach the limitation of claim 22.
Vigneswaran teaches sources comprising at least one of: a refrigerator, a toaster, an oven, a microwave, a freezer, a dishwasher, a clothes washer, a clothes dryer, a furnace, an air conditioner, a thermostat, a television, a light fixture, a vacuum cleaner, a sprinkles, an electricity meter, a gas meter, a coagulation testing device, a glucose monitor device, or an asthma monitor device (paragraph 73:  Computers and computing devices may be connected to network 110 or a portion thereof via suitable network interfaces. Computing devices may also encompass any connected or "smart" devices capable of data communication, such as thermostats, air quality sensors, industrial equipment and the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher by obtaining the information from a source such as a thermostat, as taught by Vigneswaran, with the motivation of incorporating relevant information from smart devices networked via an Internet-of-Things (IOT) operating environment in order to automate the gathering or data relevant to task scheduling (e.g., maintenance), which would be useful for identifying tasks to be performed on an as-needed basis and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Vigneswaran’s source of information in the form of a thermostat in place of Mitchell’s source involves the simple substitution of one known element for another known element, which yields a predictable result of obtaining source information from a particular source such as a thermostat.

Claim 23:  Mitchell, in view of Fletcher, teaches the limitations of claim 1 above, but does not teach the limitation of claim 23.
Vigneswaran teaches sources comprising at least one of: a humidity sensor, a soil sensor, a temperature sensor, a barometer, an altimeter, a light sensor, a traffic sensor, or an ingestable sensor (paragraph 73:  Computers and computing devices may be connected to network 110 or a portion thereof via suitable network interfaces. Computing devices may also encompass any connected or "smart" devices capable of data communication, such as thermostats [Examiner’s Note: a thermostat is a temperature sensor], air quality sensors, industrial equipment and the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell/Fletcher by obtaining the information from a source such as a thermostat, as taught by Vigneswaran, with the motivation of incorporating relevant information from smart devices networked via an Internet-of-Things (IOT) operating environment in order to automate the gathering or data relevant to task scheduling (e.g., maintenance), which would be useful for identifying tasks to be performed on an as-needed basis and thus serve the motivation in the art to improve schedule efficiency (Mitchell at paragraph 55); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Vigneswaran’s source of information in the form of a thermostat in place of Mitchell’s source involves the simple substitution of one known element for another known element, which yields a predictable result of obtaining source information from a particular source such as a temperature sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/14/2021